Citation Nr: 9914351	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-36 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDING OF FACT

The veteran has not provided competent medical evidence 
demonstrating that he currently has PTSD.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for PTSD.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records are negative for any mental 
disorders.  Post-service medical records indicate that the 
veteran was hospitalized in September 1987 at a VA facility 
for treatment of an adjustment disorder with mixed features.  
He complained of stress related to an inability to hold a job 
and problems with relationships.  

VA medical records dated from 1996 to 1998 reflect treatment 
for emotional and physical complaints.  They show that the 
veteran has expressed to caregivers on at least two occasions 
that he believed that he had developed PTSD.  A January 1997 
consultation sheet indicates that the veteran provided a past 
medical history of PTSD and related alleged stressors.  
Impressions included a mood disorder and possible PTSD.  A 
September 1997 hospital discharge summary indicates that the 
veteran stated that he may have had PTSD, however the 
discharge diagnosis was depressive disorder not otherwise 
specified.  The veteran was treated on an outpatient basis in 
September 1997 for sleep apnea, and counseled occasionally 
for mood and dysthymic disorders, explosive anger, marital 
troubles, weight loss and problems sustaining employment.  
Review of all of the medical evidence indicates that the 
veteran has never been diagnosed with PTSD.

In June 1998 the veteran testified before a hearing officer 
at the RO regarding the above-mentioned stressors and his 
difficulty with nightmares, sustaining employment and 
relationships, and controlling anger.  The veteran conceded 
that he has never been diagnosed with PTSD.  During the 
hearing and in several statements, the veteran alleged that 
exposure to several incidents while on active duty caused 
PTSD.  During squad leader training the veteran witnessed the 
drowning of a fellow Marine.  The veteran attempted to save 
the man but was unsuccessful.  The second incident allegedly 
occurred in August 1976 when a corporal drew his private 
sidearm and put it to the veteran's head and "clicked" six 
times.  The veteran later learned that the gun was not 
loaded, but was afraid for his life at the time.  The third 
alleged stressor was the witnessing of a helicopter crash in 
Okinawa, Japan which resulted in the death of 23 Marines, 
some of which the veteran stated he knew.  The veteran also 
stated that he was involved in the identification of the dead 
and the recovery of the bodies after that incident.

Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 U.S.C.A. § 1154 (West 1991); 
38 C.F.R. § 3.304 (1998).  

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that a well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Court has also held that although a 
claim need not be conclusive, the statute provides that it 
must be accompanied by evidence that justifies a "belief by 
a fair and impartial individual" that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  Lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  See Grottveit, 5 Vet. 
App. at 93 (Court held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268 (1997).

Analysis

There is no competent evidence showing that the veteran has 
PTSD that is related to service.  The appellant's claim rests 
on his assertions that his PTSD is present and is related to 
several stressful incidents that occurred during active duty.  
However, the appellant, as a lay person without medical 
knowledge is not competent to offer opinions or to make such 
conclusions regarding medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (holding that lay persons 
are not competent to offer medical opinions).  Because the 
appellant has not submitted evidence of a clear diagnosis of 
PTSD, the Board finds that the appellant has not met his 
initial burden of presenting evidence of a well-grounded 
claim.  

In this case the sole of evidence of PTSD is the veteran's 
self-diagnosis.  Despite noting the expression of his belief 
that he suffers from PTSD, no trained medical professional 
has provided such a diagnosis.  The closest competent 
evidence of PTSD was an impression of possible PTSD in 
January 1997 after the veteran related a past medical history 
of it.  This is not a clear diagnosis.  The Board finds that 
the medical evidence does not include a diagnosis of PTSD, 
and therefore the claim is not well-grounded and must be 
denied.  38 U.S.C.A. § 5107(a).

The Board recognizes that the Court has held that there is 
some duty to assist the appellant in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where his claim appears to be not well-
grounded where an appellant has identified the existence of 
evidence that could plausibly 

well-ground the claim.  See generally, Beausoleil v. Brown, 8 
Vet. App. 459 (1966); 
and Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1966).  
The facts and circumstances of this case are such that no 
further action is warranted.


ORDER

Entitlement to service connection for PTSD is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

